NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       OCT 4 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 FABIAN FRAGOSO-GONZALEZ,                        No.    14-72121

                  Petitioner,                    Agency No. A075-476-860

   v.
                                                 MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                          Submitted September 27, 2016**

Before:       TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

        Fabian Fragoso-Gonzalez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Avagyan v. Holder, 646 F.3d 672, 678

(9th Cir. 2011). We deny the petition for review.

      The agency did not abuse its discretion in denying Fragoso-Gonzalez’s

motion to reopen as untimely, where the motion was filed more than 14 years after

the IJ’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and Fragoso-Gonzalez

failed to establish the due diligence required for equitable tolling of the filing

deadline, see Avagyan, 646 F.3d at 679 (equitable tolling is available to an alien

who is prevented from timely filing a motion to reopen due to deception, fraud, or

error, as long as petitioner exercises due diligence in discovering such

circumstances).

      Because the timeliness determination is dispositive, we do not address

Fragoso-Gonzalez’s contention that the BIA used the incorrect legal standard to

analyze whether he received ineffective assistance of counsel or was prejudiced.

      PETITION FOR REVIEW DENIED.




                                           2                                     14-72121